 MONROE CALCULATING MACHINE COMPANY315Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All production and maintenance em-ployees at the Employer's office machine plants at Morris Plains andOrange, New Jersey, including timekeepers, truckdrivers, and cafeteriaworkers, but excluding expediters, office clerical employees, profes-sionalemployees, technical employees, watchmen ,3 superintendents,assistantsuperintendents, foremen, assistant foremen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]using it; that Local 432 has withheld the records from the duly elected officers of Local431 ; that it has prevailed upon a bank to refuse payment of the deposits of Local 431 ; andthat, although the contract between the Employer and Local 431 does not expire untilJuly 1, 1954, Local 432 has communicated with the Employer and has succeeded in in-ducing it not to comply with the provisions of the contract,including those relating tothe remittance of checked off dues. Local 431, accordingly,moved to dismiss the petition.The motion is hereby denied without prejudice to its renewal if objections are filed to theelection hereinafter directed.8Watchmen at the Morris Plains plant, who do not wear uniforms or carry firearms;spend about 80 percent of their working time in cleaning and sweeping and the remainderin patrolling the plant.Although the record is not entirely clear as to the watchmen atthe Orange plant, it appears that these watchmen wear uniforms but do not carry firearmsand are divided into two classes:(1) Those who work during the day and spend all theirtime as gatemen,controlling admissions to and departures from the plant,and (2) thosewho work at night and spend all their time making hourly rounds.We find that all watch-men, both those at the Morris Plains plant and those at the Orange plant,are guardswithin the meaning of the Act, and we therefore exclude them from the unit.WeterboroManufacturing Corporation,106 NLRB 1383,PROCTER& GAMBLEMANUFACTURINGCOMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS,LOCAL 30-30-A, AFL,PETITIONER.CaseNo. l-RC-5748.July 22,1954Decision and Direction of ElectionUpon a petitionduly filed underSection 9(c) of the National LaborRelationsAct, ahearing washeld before LeonardBass, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Motions for dismissal of thepetitionmade bythe Employer and the Intervenor at the hearing are109 NLRB No. 43. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby denied for the reasons set forth in paragraphs numbered 3 and4, below.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.Procter & Gamble Independent Union ofPort Ivory, New York, was permitted to intervene at the hearing onthe basis of its contact with the Employer. .3.The Employer and Intervenor claim that the petition in thisproceeding was untimely filed and must therefore be dismissed. Theseparties executed in 1951 a contract containing a 60-day automatic re-newal provision and an expiration date of July 27, 1953. In 1952they amended this contract to extend the expiration date to January27, 1954.The petition herein was filed on April 8, 1953.The Peti-tioner contends that the petition was timely filed in relation to theoriginal contract, that the expiration date of the amended contract isnot controlling because the amendment constituted a premature ex-tension of the contract.The Employer and Intervenor contend, forvarious reasons, that the Board's usual contract-bar rule regardingpremature extensions should not be here applied.We find it unnecessary to resolve the issue concerning prematureextension.Both the original and amended contracts have alreadyexpired and cannot therefore operate as a bar to the petition at thistime.Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitioner seeks the establishment of a powerhouse unitconsisting of all engineers, firemen, boiler cleaners, a feed water treatoperator, and a cleanup man stationed in the powerhouse and alicensed crane operator working throughout the plant.The Em-ployer and Intervenor contend that the unit sought by the Petitioneris inappropriate and ought not be severed from the existing produc-tion and maintenance unit.The Employer at its Port Ivory, Long Island, plant, producessoap, glycerine, edible oils, and related products.The powerhouseemployees have been included in the existing production and main-tenance unit which has from 1937 been represented by the Intervenoror its predecessor; the Board has twice certified the Intervenor asthe bargaining representative of the employees in this comprehensiveunit 1i The Procter & Gamble Manufacturing Company,2-RC-231,not reported in priptQdrvol-umes of Board Decisions and Orders;The Procter & Gamble Manufacturing Company, 92NLRB No. 130,not reported in printed volumes of Board Decisions and Orders. PROCTER& GAMBLE MANUFACTURING COMPANY317The powerhouse is separately housed in a centrally located buildingand contains high-pressure boilers, turbo-generators, pumps, andcompressors.Powerhouse personnel also operate the saltwater pump-house, an absorption refrigeration plant, and a fire tower located out-side the powerhouse.Stationed in the powerhouse are 9 engineers,4 firemen, 2 boiler cleaners, a water treat operator, and a cleanupman.These employees perform the duties customarily associatedwith their job classifications, being concerned principally with theoperation of the instruments, machinery, and equipment located inthe powerhouse and used for the production and distribution of steam,electricity, compressed air, and brine as required by plant operations.The engineers are licensed by the city of New York to operate sta-tionary steam, refrigeration, and fuel oil systems, as required bytheirEmployer.There is little interchange or intermingling ofduties between powerhouse and other plant employees, and power-house employees have little working contact with other employees.Finally, unlike most of the remainder of the plant, the powerplantoperates on a continuous 3-shift schedule and is separately supervisedby a foreman who also supervises the Crisco engineroom in a productiondepartment.The requested powerhouse unit excludes 8 licensed engineers and2 oilers working in production departments.The eight engineersoperate high-pressure boilers or refrigeration equipment and manyof them are qualified for powerhouse work, having been stationed therein the past.The oilers, as do the firemen in the powerhouse, oil refrig-eration and other equipment.The Employer and Intervenor contendthat the unit sought by the Petitioner is rendered inappropriate bytheWestinghousedecision 2 since the unit requested does not includeall employees having similar skills and duties.In the recentAmerican Potash 3case the Board reexamined andredefined its rules with regard to the severance of craft and depart-mental groups. In that case the Board established an electrician'sunit .without including employees with similar skills in the power-house.Indeed, inAmerican Potashthe Board severed a powerdivision notwithstanding the existence of boilers and other devicessimilar to those in the power division which were operated by produc-tion workers.4In the more recent A. P.Controlscases the Boardfound appropriate a departmental unit of toolroom and model shopemployees although it excluded an employee who possessed similarcraft skills.The existence therefore of employees with similar skillsoutside of a craft or departmental unit otherwise appropriate under2Westinghouse Electric Corporation,101 NLRB 441, at 443.8 American Potash & Chemical Corporation,107 NLRB 1418.*See Member Peterson's dissent.5 A. P. Controls Corporation,108 NLRB 593. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAmerican Potashdecision does not preclude the severance of sucha unit.6The Employer and Intervenoralso urge asfactors precluding sev-erance of the powerhouse the long history of collective bargainingon a more comprehensive basis, the special degree of integration ofthe functions of the powerhouse in the production process, the simi-larity of benefits, employment interests and working conditionsamong all employees in the plant, and the general pattern of plant-wide bargaining in this industry in the area.We find no merit inthese contentions, having decided inAmerican Potashthat such fac-tors will not preclude the severance of certain departmental units, ofwhich a powerhouseis one.Under all the circumstances, we are ofthe opinion that the powerhouse employees here sought by the Peti-tioner constitute a functionally distinct and separate departmentalgroup.And as the Petitioner is affiliated with an international unionwhich traditionally has represented separate units of employees inpowerhouse and boilerrooms in industrial plants, the requirementslaid down inAmerican Potashfor the severance of such a unit havebeen met.'The Employer requested that, in the event the powerhouse unit issevered, the8 engineersand 2 oilers discussed above be included inthe unit.However, these employees have little contact with thepowerhouse employees, and, except for the three engineers in theCrisco engineroom, are separately supervised.As they are not closelyassociatedwith the powerhouse employees we shall exclude them fromthe unit.8The Petitioner requests that the crane engineer or operator be in-cluded in the unit as an accessory employee.During those periodsin the past in which the powerhouse used coal-for the past year ithas been operated on oil-the crane operator devoted 20 percent ofhis time to hoisting coal.As he has no other and more substantialcontact or interest in common with the powerhouse employees, weshall exclude him from the unit.Because no party requests theirinclusion we shall exclude from the unit the machinist, pipefitter,and four apprentices in the same trades who, although assigned to9While Member Murdock would followWestinghousewhere applicable(see his dissentsinAmericanPotash and A.P. Controls,cited above),he does not consider it controllinghere for the following reason:Westinghouseconcerned the severance of departmentalunits having a nucleus of skilled craftsmen.A powerhouse is not such a unit-severanceof a powerhouse is predicated not upon its containing a craft nucleus but upon the factthat a powerhouse is a functionally distinct department having historically established sepa-rate interests.Industrial Rayon Corporation,107 NLRB 1518.But for the fact that he considershimself bound by the Board's decision inAmericanPotash, Member Peterson would notsever the powerhouse employees in view of their inclusion for 17 years in the broader unitand the absence of any facts showing the need for severance.8 Ford Motor Company,100 NLRB 813, at 820;Blatz Brewing Company,94 NLRB 1277,at 1280-1282. TEXAS PRUDENTIAL INSURANCE CO.319the powerhouse, remain under the supervision of their respective craftforemen."In view of the foregoing and upon the entire record, the. Boardfinds that the following employees may, if theyso desire,constitutea separate appropriate unit for the purposes of collectivebargaining:All powerhouse employees at the Employer's Port Ivory, Long Island,,plant, including engineers, firemen, boiler cleaners, the water treatoperator, and the cleanup man ; but excluding the crane operator, themachinist, pipefitter, and apprentices of these crafts stationed in thepowerhouse, all other employees and supervisors as.defined in the Act.We shall make no final unit determination at this time, but shallfirst ascertain the desires of these employees as expressed in the elec-tion hereinafter directed. If a majority vote for the Petitioner, theywill be taken to have indicated that they desire to constitute a separateappropriate bargaining unit, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofrepresentatives to the petitioner for the unit, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing plantwide unit to be appropriate and theRegional Director is instructed, in that event, to issue a certificationof results of election to such effect.[Text of Direction of Election omitted from publication.]CHAIRMANFARMER and MEMBER BEESON took no part in the consid-eration of the above Decision and Direction of Election.9 Ford Motor Company, supra,at 819-820;Blatz Brewing Company,supra,at 1283.CompareAmerican Potash & Chemical Corporation,107 NLRB 1418,in which craftsmenelectricians located in the powerhouse were included in the powerhouse unit, over MemberMurdock's dissent.There no party objected to the Operating Engineers' request that theybe so included.TEXAS PRUDENTIALINSURANCECo.andOFFICEEMPLOYEES INTERNA-TIONAL UNION, LOCAL #27,AFL,PETITIONER.Case No. 39-RC-782.July 9.2.1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Eberhardt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon theentirerecord in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.109 NLRB No. 34.